 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)All mechanics employed in the Employer's truck shop, smalltruck shop, company garage, and cat shop at Ray, Arizona, includingtheir apprentices, but excluding helpers, steam cleaner operators,laborers, welders, all other employees, office clerical employees, watch-men, guards, professional employees, and supervisors as defined inthe ActIf the majority in unit (b) vote for the Machinists, they will betaken to have indicated their desire to constitute a separate appropri-ate unit, and,the Regional Director conducting the election directedherein is instructed to issue a certification of representatives to thePetitioner for such unit, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining In theevent a majority do not vote for the Machinists, these employeesshall remain a part of the existing unit and the Regional Director willissue a certification of results of election to such effect[Text of Direction of Elections omitted from publication ]National Caterersof Virginia, Inc.andHotel&RestaurantEmployers&Bartenders International Union,AFL-CIO, Peti-tioner.Case No 5-RC-2705November 12, 1959DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted by the Regional Director onApril 17, 1959, among the employees in the unit described belowAfter the election, the parties were furnished with a tally of ballotswhich showed that of 34 eligible voters, 16 cast valid ballots for and18 cast valid ballots against the PetitionerThe Petitioner filedtimely objections to conduct affecting the results of the electionAuer investigation the Regional Director on July 24, 1959, issuedand served upon the parties his report on objections in which herecommended that the objections relating to interviews with em-ployees in the storeroom at the Seventh and Stockton location prior tothe election be sustained and that the election be set aside and thata new election be ordered by the BoardHe found no merit in theother objections, but in the course of his investigation uncovered evi-dence concerning conduct affecting the results of the election andrecommended that if the Board did not agree that the election be setaside that a hearing be directed to resolve material and substantialissues raised by the evidence uncovered thereinThe Employer filedtimely exceptions to the Regional Director's recommendations125 NLRB No 10 NATIONALCATERERSOF VIRGINIA, INC.111Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated and we find that all food production andfood service employees of the Employer working in the cafeteriaslocated at the Philip Morris Tobacco Company plants located at7th and Stockton Streets and at 20th and Main Streets in Richmond,Virginia, but excluding all office clerical employees,managers,assist-ant managers, guards, watchmen, professional employees, and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.5.In its objections, the Petitioner alleged during the period be-tween the date the stipulation upon consent election was executedand the date of the election, representatives of the Employer calledemployees individually into the manager's office for the purposes ofpersuading them to vote against the Petitioner.'The investigationrevealed the following facts : The Employer operates an industrialcatering service at the two locations involved herein.At each of thelocations, there is a dining room, a serving line, a kitchen, and a stock-room for maintaining supplies and for the storage of food.At theSeventh and Stockton location, the manager has a desk in a corner ofthe storeroom without any separating partition.At the 20th andMain location, there is a glass-enclosed office in the dining room. Itis undisputed that a few days before the election, Daniel Holland,assistant to the president, who is normally at the Employer's Wash-ington, D.C., headquarters, called all the employees at each locationindividually into the respective storerooms for the purpose of per-suading them to reject the Petitioner in the election.The individualinterviews at the Seventh and Stockton location were conducted awayfrom the manager's desk in a corner of the storeroom where two chairswere set up without a table. In order to reach the location of theinterviews, employees had to pass the manager's desk at which itappears the manager was not present.During the interviews otheri As no exceptions were made as to the Regional Director's overruling the Petitioner'sobjections based upon the activity of supervisors in the polling area, we shall adopt hisrecommendationpro forma. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees from time to time passed in and out of the storeroom inorder to obtain supplies in connection with their work. The RegionalDirector,relying on the principles enunciated inPeoples Drug Stores,Inc., et al.,119 NLRB 634;Economic Machinery Company, Divisionof GeorgeJ.MeyerManufacturing Co.,111 NLRB 947; and othercases applying theGeneral Shoedoctrine,3found, on the basis of theabove-described interviews at the Seventh and Stockton location, thatthe Employer had utilized the technique of calling its employees in-dividually away from their normal work stations to a locus of mana-gerial authority for the purposes of urging them to reject the Peti-tioner and thereby interfered with their free choice in the election.Accordingly,he recommended that the election be set aside and a newelection conducted.In its exceptions,the Employer contends that the Regional Directorerred in concluding that the interviews were conducted away fromtheir"work places"at the "locus of managerial authority" of theSeventh and Stockton location. In support thereof, the Employerasserts that the storeroom where the interviews were held was a placewhere the employees were accustomed to being in connection withtheirwork and, contrary to the Regional Director's finding, was aplace where employee meetings were frequentlyheld, and that theinterviews were not conducted at the manager's desk, the only locationin the storeroom which could be called"the office"of the cafeteria.We find no merit in the Employer's contention.It is clear from therecord that the employees at the Seventh and Stockton location werecalled individually from their work duties to a situs selected by a topmanagement official for the purpose of urging them to vote againstthe Petitioner in the election.It is also clear that at the time theywere called to the storeroom the employees were engaged in theirduties elsewhere in the cafeteria.The fact stressed by the Employerthat the interviews were not held at the cafeteria manager's desk is nothere controlling.The unusual act of setting up two chairs in a cornerof the storeroom which also contains the manager's desks for thepurpose of conducting private interviews by a management official,in our opinion, reasonably led employees to believe that that locationwas a locus of managerial authority.In the circumstances,like theRegional Director,we conclude that this conduct, under ourGeneralShoedoctrine,'had a coercive effect upon the employees'free choice2 General Shoe Corporation(Marman Bag Plant),97 NLRB 499.8 See also, e.g.,The Great Atlantic and Pacific Tea Company.120 NLRB 204;CampbellSteel Company, et al.,120 NLRB 168;Armour and Company,120 NLRB 522:Veeder-RootIncorporated,Altoona Branch,120 NLRB 967;Columbus Division, Colonial Stores Incorpo-rated,121.NLRB 1384.Cf.Mead-Atlanta Paper Company.120 NLRB 832:Crane CarrierCorporation,122 NLRB 206;Tuttle d Kift,Divisionof Ferro Corp.,122 NLRB 848.Wefind no merit in,the Employer's further contention that an exception to the doctrine shouldbe made herein because, as it argues,the storeroom was the only feasible location for suchinterviews.SeePeoples Drug Stores,Inc., supra,at 636.Like the Regional Director, wedo not deem it necessary in the circumstances to reach the question whether the inter- INT'L ORGANIZATION OF MASTERS,MATES&PILOTS,ETC.113in the election 4We shall therefore set the election aside and ordera new election.'[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]views with individual employees conducted at the 20th and Main Streets cafeteria alsocame within the doctrine's proscription.SeeColumbus Division, Colonial Stores Incorpo-rated,supra;Hook Drugs, Inc.,117 NLRB 846;The Gallaher Drug Company,115NLRB 1379.4We findno merit in the Employer's contention that such a finding is contrary to therights of free speech guaranteed employers in the Act.We have held that the Act doesnot prevent the Board from holding in a representation case that expression of views,whether or not protected by Section 8(c), can be a basis for upsetting an election. SeeMetropolitan Life Insurance Company,90 NLRB 935, 938.5 As the facts alleged by the Employer in its exceptions, even if accepted as true, in noway affect our disposition of this objection,we find no merit in the Employer's contentionthat it has been denied an opportunity to be heard. The Employer's request for a hear-ing is therefore denied.Finally,in view of our decision to set aside the election on thebasis discussed above we need not consider the other recommendations of the RegionalDirector or the Employer's exceptions thereto.InternationalOrganization of Masters,Mates and Pilots ofAmerica, Inc.,AFL-CIO;Great Lakes District,Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIOandChicago Calumet StevedoringCo., Inc., Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO; GreatLakes District,Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIOand P&V Maritime Corporation,Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO; GreatLakes District,Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIOandNorth Pier Terminal Company,Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO,and International Vice-PresidentCaptain Rolla R. JohnsonandCleveland Stevedore Company;Lederer Terminal Warehouse Company; National TerminalsCorporation;and Shipping Federation of Canada,ChargingParties.CasesNos. 13-CC-168, 13-CC-169, 13-CC-170, and13-CC-180 (formerly 8-CC-76).November 12, 1959DECISION AND ORDEROn April 20, 1959, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceedings, finding that the125 NLRB No. 19.